Citation Nr: 0821690	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-24 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1985 to 
January 1986, December 1990 to May 1991, and January 2003 to 
February 2004.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefit 
sought on appeal.  

At the November 2007 hearing the veteran provided testimony 
as to the effect of his PTSD on his ability to work.  The 
Board construes this as an informal claim for entitlement to 
a total disability rating based on individual unemployability 
due to service connected disabilities (TDIU), and refers this 
to the RO for appropriate action.

The Board notes that the veteran had previously been 
separately represented by private attorneys, Thomas Reynolds 
and James Caldwell.  VA sent the veteran a letter in May 2008 
clarifying the issue of representation and apprising him of 
his options.  In June 2008 the veteran stated he is 
proceeding with his appeal without representation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in order to determine the current level 
of severity of the veteran's PTSD.  It is apparent from 
recent clinical notes and the veteran's November 2007 hearing 
testimony that his symptoms have worsened since his last VA 
examination.  For example, at the hearing the veteran 
testified his symptoms have recently resulted in violent 
tendencies, including homicidal threats to family members and 
suicidal ideation.  In 2006, shortly before his wife's death, 
the veteran was arrested for domestic violence.  He testified 
he recently lost custody of his children and has supervised 
visitation only.  He stated he has been experiencing 
increasing difficulty at work, to the point of nearly being 
terminated on several occasions.  He testified he has panic 
attacks, lives in social isolation, and experiences a great 
deal of trouble with his anger and temper.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when a veteran alleges that his service-connected disability 
has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  (Finding a veteran is entitled to a new examination 
after a two-year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  A VA examination is necessary to 
provide a thorough assessment of the veteran's current level 
of functioning due to his PTSD.

Additionally, it appears the veteran currently obtains 
treatment for his PTSD through the VA medical center in 
Jackson, Mississippi.  Any updated treatment records should 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all updated treatment records from 
VA outpatient clinic in Jackson, 
Mississippi.  Ask the veteran if he has 
received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records.

2.  Schedule the veteran for a VA 
examination with a psychologist or 
psychiatrist in order to determine the 
current severity of his PTSD.  The 
examiner should identify and completely 
describe all current symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130 (2007).  The 
pertinent rating criteria must be 
provided to the examiner.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




